Citation Nr: 1507554	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a dental disorder, to include the removal of teeth 8 and 9, for purposes of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 2004 to April 2005.  He also had subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In that decision, the RO denied entitlement to service connection for dental condition to include removal of front teeth, for purposes of compensation.  The issue on appeal was previously remanded in November 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board denied service connection for a dental disorder, to include the removal of teeth 8 and 9, for purposes of compensation.  The issue of service connection for a dental disorder, to include the removal of teeth 8 and 9, for purposes of VA outpatient dental treatment was remanded to determine whether the Veteran met the basic eligibility requirements of 38 C.F.R. § 17.161 (2014).

As discussed in the September 2014 supplemental statement of the case, the Newington VA Medical Center reported that the Veteran did not meet the basic eligibility requirements of 38 C.F.R. § 17.161.  It was noted that the Veteran was considered a "non-veteran" by the Veterans Health Administration and was found ineligible for care.  

Thereafter, and prior to recertification of the appeal to the Board, the Veteran's representative submitted a request for a video conference hearing.  See September 2014 VA Form 646 (Statement of Accredited Representative).

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  To ensure full compliance with due process requirements, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing to be held at the RO before a Veterans Law Judge.  A copy of the notice sent to the Veteran referable to the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


